Citation Nr: 1103639	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  03-16 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD) since September 2, 2005.

2.  Entitlement to a rating in excess of 30 percent for PTSD 
prior to September 2, 2005.

3.  Entitlement to a rating in excess of 10 percent for diabetic 
neuropathy of the left upper extremity.

4.  Entitlement to a rating in excess of 10 percent for diabetic 
neuropathy of the right upper extremity.

5.  Entitlement to a rating in excess of 10 percent for diabetic 
neuropathy of the left lower extremity.

6.  Entitlement to a rating in excess of 10 percent for diabetic 
neuropathy of the right lower extremity.

7.  Entitlement to a compensable rating for left ear hearing 
loss.

8.  Whether new and material evidence has been presented to 
reopen a claim of service connection for pseudofolliculitis 
barbae.

9.  Entitlement to service connection for pseudofolliculitis 
barbae.

10.  Entitlement to service connection for tinea pedis.

11.  Entitlement to service connection for a rash-type disorder 
involving the chest and legs, claimed as secondary to herbicide 
exposure.

12.  Entitlement to service connection for coronary artery 
disease (CAD), claimed as a blocked artery in the neck.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from adverse rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In June 2009, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC) in Washington, D.C., to 
accommodate the Veteran's request for a videoconference hearing 
before the Board.  The hearing was scheduled for September 30, 
2009, but the Veteran failed to appear, to provide timely good 
cause for failing to appear or to timely request another hearing.  
Therefore, the hearing request is considered withdrawn.  
38 C.F.R. § 20.704(d).

As more fully explained below, the Board has rephrased the issues 
listed on the title page to better reflect the Veteran's 
contentions on appeal as well as the Board's jurisdiction to 
address these matters.

The issue of entitlement to a total disability rating 
based upon individual unemployability (TDIU) has been 
recently raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over the 
claim, which is referred to the AOJ for appropriate 
action.  

The issue of entitlement to service connection for a rash-type 
disorder involving the chest and legs is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
AMC, in Washington, DC.


FINDINGS OF FACT

1.  For the time period from August 30, 2001 to September 2, 
2005, the Veteran's PTSD was primarily manifested by disturbance 
of mood, affect, and sleep most consistent with occupational and 
social impairment resulting in occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks but otherwise generally functioning 
satisfactorily with routine behavior, self-care and no 
significant impairment of thought process, speech, memory, 
judgment, abstract thinking, or panic attacks.

2.  For the time period since September 2, 2005, the Veteran's 
PTSD is not shown to result in occupational and social impairment 
with deficiencies in most areas, such as work, family relations, 
judgment, or thinking due to symptoms such as suicidal ideation, 
obsessional rituals interfering with routine activities, 
impairment of speech, near-continuous panic or depression, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances and inability to establish and maintain 
effective relationships.

3.  The Veteran's diabetic neuropathy of the left upper extremity 
is manifested by subjective numbness and tingling sensations 
absent any motor or functional abnormalities.

4.  The Veteran's diabetic neuropathy of the right upper 
extremity is manifested by subjective numbness and tingling 
sensations absent any motor or functional abnormalities.

5.  The Veteran's diabetic neuropathy of the left lower extremity 
is manifested by subjective numbness and tingling sensations 
absent any motor or functional abnormalities.

6.  The Veteran's diabetic neuropathy of the right lower 
extremity is manifested by subjective numbness and tingling 
sensations absent any motor or functional abnormalities.

7.  The Veteran's service-connected left ear hearing loss is 
manifested by Level I hearing absent an exceptional pattern of 
hearing impairment.

8.  An unappealed May 1970 RO rating decision denied a claim of 
service connection for pseudofolliculitis barbae on the basis of 
no current disability.

9.  Evidence received since the RO's final May 1970 rating 
decision is new and material as it includes a current diagnosis 
of pseudofolliculitis barbae which is the same skin disorder 
first treated in service.

10.  The Veteran's currently diagnosed pseudofolliculitis barbae 
first manifested in service.

11.  The Veteran's currently diagnosed tinea pedis is related to 
active service.

12.  The Veteran, who is presumed to have been exposed to 
herbicides during active service, manifests CAD and ischemic 
heart disease which is subject to presumptive service connection 
as a herbicide related disease.


CONCLUSIONS OF LAW

1.  For the time period from August 30, 2001 to September 2, 
2005, the criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.130, Diagnostic Code (DC) 9411 
(2010).

2.  For the time period since September 2, 2005, the criteria for 
an initial rating in excess of 50 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.130, DC 9411 (2010).

3.  The criteria for a rating in excess of 10 percent rating for 
diabetic neuropathy of the left upper extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.120, 4.123, 4.124, 4.124a, DCs 8521, 8527 (2010).

4.  The criteria for a rating in excess of 10 percent rating for 
diabetic neuropathy of the right upper extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.120, 4.123, 4.124, 4.124a, DCs 8521, 8527 (2010).

5.  The criteria for a rating in excess of 10 percent rating for 
diabetic neuropathy of the left lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.120, 4.123, 4.124, 4.124a, DCs 8521, 8527 (2010).

6.  The criteria for a rating in excess of 10 percent rating for 
diabetic neuropathy of the right lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.120, 4.123, 4.124, 4.124a, DCs 8521, 8527 (2010).

7.  The criteria for a compensable rating for left ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b), 3.383, 3.385, 4.85-4.87, DC 6100 (2010).

8.  The May 1970 RO rating decision, that denied a claim of 
service connection for pseudofolliculitis barbae, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.201, 20.300, 
20.302, 20.1103 (2010).

9.  New and material evidence has been received since the May 
1970 RO rating decision that denied a claim of service connection 
for pseudofolliculitis barbae; the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

10.  Service connection for pseudofolliculitis barbae is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

11.  Service connection for tinea pedis is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

12.  Service connection for CAD and ischemic heart disease is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.309(e) (2010); 75 Fed. Reg. 53,202-01 (Aug. 31, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can be 
assigned for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim for an original or an 
increased rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as to 
the degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may 
also be assigned for separate periods of time based on the facts 
found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant 
temporal focus for adjudicating an increased rating claim is on 
the evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

PTSD is evaluated under the criteria of DC 9411.  See 38 C.F.R. 
§ 4.130.  A 30 percent rating is assigned where there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory; impaired judgment; 
impaired abstract thinking; disturbance of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule 
that addresses service-connected psychiatric disabilities is 
based upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-
IV contains a Global Assessment of Functioning (GAF) scale, with 
scores ranging between zero and 100 percent, representing the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-illness.  
Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned 
when there are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but when the individual is functioning pretty well 
and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are 
moderate symptoms (like flat affect and circumstantial speech, 
and occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is 
some impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission must be 
considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation 
must be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the moment of 
the examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  The use of descriptive terminology by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision.  
38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case" and involves 
consideration of such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated symptomatology.  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In rating 
disability involving injury to the peripheral nerves and their 
residuals, attention is to be given to the site and character of 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating 
which may be assigned for neuritis not characterized by organic 
changes as noted above will be that for moderate, or with sciatic 
nerve involvement, for moderately severe, incomplete paralysis.  
Id.  Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate, incomplete paralysis.  38 C.F.R. 
§ 4.124.

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  
When the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  Id.  The ratings for 
peripheral nerves are for unilateral involvement; when bilateral, 
they are combined with application of the bilateral factor.  Id.

The Veteran's peripheral neuropathy of the right and left upper 
extremities are each rated as 10 percent disabling under DC 8715, 
which pertains to paralysis of the median nerve.  38 C.F.R. 
§ 4.124a, DC 8715.  A VA examiner in June 2007 identified the 
Veteran's median nerve as the affected nerve distribution at 
issue.  As such, the Board finds that DC 8715 is the proper 
diagnostic code for evaluating the diabetic neuropathy of the 
upper extremities.

DC 8515 provides the rating criteria for paralysis of the median 
nerve, and therefore neuritis and neuralgia of that nerve.  
38 U.S.C.A. § 4.124a, DC 8515.  Complete paralysis of the median 
nerve, which is rated as 70 percent disabling for the major 
extremity and 60 percent for the minor extremity, contemplates 
the hand inclined to the ulnar side, the index and middle fingers 
more extended than normally, considerable atrophy of the muscles 
of the thenar prominence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion of 
middle finger, cannot make a fist, index and middle fingers 
remained extended; cannot flex distal phalanx of thumb, defective 
opposition and abduction of the thumb, at right angle to palm; 
flexion of wrist weakened; pain with trophic disturbances.  

Disability ratings of 10 percent, 30 percent and 50 percent are 
assignable for incomplete paralysis of the major extremity which 
is mild, moderate or severe in degree, respectively.  Id.  
Disability ratings of 10 percent, 20 percent and 40 percent are 
assignable for incomplete paralysis of the minor extremity which 
is mild, moderate or severe in degree, respectively.  Id.  DC 
8615 refers to neuritis of the median nerve while DC 8715 refers 
to neuralgia of this nerve.

The Veteran's peripheral neuropathy of the right and left lower 
extremities are each rated as 10 percent disabling under DC 8524, 
which pertains to paralysis of the internal popliteal nerve 
(tibial).  38 C.F.R. § 4.124a, DC 8524.  However, the VA examiner 
in June 2007 identified the Veteran's saphenous and peroneal 
nerves as the affected nerve distributions at issue.  There is no 
medical opinion to the contrary. As such, the Board finds that DC 
8521 (external popliteal nerve (common peroneal) and DC 8527 
(internal saphenous nerve) are the appropriate diagnostic codes 
for evaluating the diabetic neuropathy of the lower extremities.

The criteria of DC 8524, utilized by the RO, provides the rating 
criteria for paralysis of the internal popliteal nerve (tibial), 
and therefore neuritis and neuralgia of that nerve.  38 U.S.C.A. 
§ 4.124a, DC 8524.  Complete paralysis of the internal popliteal 
nerve (tibial), which is rated as 40 percent disabling, 
contemplates plantar flexion lost, frank adduction of foot 
impossible, flexion and separation of toes abolished, no muscle 
in sole can move, lesions of the nerve high in the popliteal 
fossa, and plantar flexion of the foot lost.  Id.  Disability 
ratings of 10 percent, 20 percent and 30 percent are assignable 
for incomplete paralysis which is mild, moderate or severe in 
degree, respectively.  Id.  DC 8624 refers to neuritis of the 
internal popliteal nerve (tibial) while DC 8724 refers to 
neuralgia of this nerve.

DC 8521 provides the rating criteria for paralysis of the 
external popliteal nerve (common peroneal), and therefore 
neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, DC 
8521.  Complete paralysis of the common peroneal nerve, which is 
rated as 40 percent disabling, contemplates foot drop and slight 
droop of first phalanges of all toes, cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of toes lost; 
abduction of foot lost, adduction weakened; anesthesia covers 
entire dorsum of foot and toes.

Disability ratings of 10 percent, 20 percent and 30 percent are 
assignable for incomplete paralysis of the common peroneal nerve 
which is mild, moderate or severe in degree, respectively.  Id.  
DC 8621 refers to neuritis of the common peroneal nerve while DC 
8721 refers to neuralgia of this nerve.

DC 8527 provides the rating criteria for paralysis of the 
internal saphenous nerve.  38 U.S.C.A. § 4.124a, DC 8521.  A 
maximum 10 percent rating is warranted for severe to complete 
paralysis.  A noncompensable rating is warranted for mild to 
moderate paralysis of this nerve.  DC 8627 refers to neuritis of 
the common peroneal nerve while DC 8727 refers to neuralgia of 
this nerve.

The basis for evaluating defective hearing is the impairment of 
auditory acuity as measured by puretone threshold averages within 
the range of 1000 to 4000 Hertz and speech discrimination using 
the Maryland CNC word recognition test.  38 C.F.R. § 4.85.  
Puretone threshold averages are derived by dividing the sum of 
the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz by 
four.  Id.  The puretone threshold averages and the Maryland CNC 
test scores are given a numeric designation which is then used to 
determine the current level of disability based upon a pre-
designated schedule.  See Tables VI and VII in 38 C.F.R. § 4.85.  
Under these criteria, the assignment of a disability rating is a 
"mechanical" process of comparing the audiometric evaluation to 
the numeric designations in the rating schedule.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1993).

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII (of 
38 C.F.R. § 4.85), the nonservice-connected ear will be assigned 
a Roman Numeral designation for hearing impairment of I subject 
to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).

The provisions of 38 C.F.R. § 3.383 allow special consideration 
for paired organs and extremities of service-connected and 
nonservice-connected origin.  Under 38 C.F.R. § 3.383(a)(3), 
hearing impairment in one ear compensable to a degree of 10 
percent or more as a result of service-connected disability and 
hearing impairment as a result of nonservice-connected disability 
that meets the provisions of § 3.385 in the other ear.

Under VA regulations, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current disability 
with a relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disease must be shown to be of a chronic nature in service, or 
if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service-connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred in 
service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In general, service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as atherosclerosis, may be 
presumed to have been incurred in service if manifest to a 
compensable degree within one year from discharge from service, 
provided further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. § 3.309(a).

The Veteran, who served in the Republic of Vietnam during the 
Vietnam War, is presumed to have been exposed to an herbicide 
agent.  38 C.F.R. § 3.307(a)(6)(iii).  The term "herbicide 
agent" means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its 
contaminant TCDD; cacodylic acid; and picloram.  38 U.S.C.A. 
§ 1116(a)(4); 38 C.F.R. § 3.307(a)(6)(i).

Effective August 31, 2010, VA published in the Federal Register a 
final rule amending 38 C.F.R. § 3.309(e) to establish presumptive 
service connection for ischemic heart disease (including, but not 
limited to, acute, subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery; 
and stable, unstable and Prinzmetal's angina).  75 Fed. Reg. 
53,202 (August 31, 2010).

For purposes of 38 C.F.R. § 3.309(e), the term ischemic heart 
disease does not include hypertension or peripheral 
manifestations of arteriosclerosis such as peripheral vascular 
disease or stroke, or any other condition that does not qualify 
within the generally accepted medical definition of Ischemic 
heart disease.  38 C.F.R. § 3.309(e), Note 3.

The Secretary of the VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted. See 59 
Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 
(1996).

Notwithstanding the foregoing presumptive provisions, the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a claimant is not precluded from establishing 
service connection for a disease averred to be related to 
herbicide exposure, as long as there is proof of such direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).

Additionally, service connection may be granted, on a secondary 
basis, for a disability which is proximately due to or the result 
of an established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a non-service-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the non-service-connected disease, will be service-
connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the 
latter instance, the non-service-connected disease or injury is 
said to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.

The claimant bears the burden of presenting and supporting 
his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. 
Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the 
Board shall consider all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall give 
the benefit of the doubt to the claimant.  Id.  Another way 
stated, VA has an equipoise standard akin to the rule in baseball 
that "the tie goes to the runner."  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine 
is not applicable based on pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning 
factual matters of which he or she has firsthand knowledge (i.e., 
reporting something seen, sensed or experienced).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Under certain circumstances, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the United States Court of Appeals for Veterans Claims 
(Court) emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.

However, there are clearly limitations regarding the competence 
of a lay claimant to speak to certain matters, such as those 
involving medical diagnosis and etiology.  See Jandreau, 492 F.3d 
at 1377 (Fed. Cir. 2007) (noting that a layperson not competent 
to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, 
lay witness testimony is permissible in the form of opinions or 
inferences when (a) rationally based on the perception of the 
witness and (b) helpful to a clear understanding of the witness' 
testimony or the determination of a fact in issue.  Otherwise, in 
matters involving scientific, technical or other specialized 
knowledge, Fed.R.Evid 702 requires that an opinion be provided by 
a witness qualified as an expert by knowledge, skill, experience, 
training or education. 

PTSD

The Veteran filed an application to reopen a previously denied 
claim of service connection for PTSD in August 2001.  An RO 
rating decision dated August 2002 granted service connection for 
PTSD, and assigned an initial 30 percent rating effective to the 
date of claim; August 30, 2001.  This appeal stems from the 
Veteran's disagreement with the initial rating assigned.

An October 2006 RO rating decision increased the rating for PTSD 
to 50 percent effective September 2, 2005.  Thus, the RO has 
assigned staged ratings in this case.  The Board will adjudicate 
the claim accordingly.

The Board notes that a VA examiner in June 2006 provided a 
diagnosis of major depressive disorder likely secondary to 
service-connected diabetes mellitus as well as psychodynamic 
issues stemming from childhood.  The record also reflects a 
diagnosis of depressive disorder not otherwise specified (NOS).  
A VA clinician in July 2005 provided a diagnosis of PTSD with 
comorbid depression.  

For purposes of this decision, the Board will attribute all of 
the Veteran's psychiatric symptoms and impairment as attributable 
to service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 
181 (1998) (holding that where it is not possible to distinguish 
the effects of a nonservice-connected condition from those of a 
service-connected condition, the reasonable doubt doctrine 
dictates that all symptoms be attributed to the Veteran's 
service-connected disability).

i.  Time period from August 30, 2001 to September 2, 2005

Applying the criteria to the facts of this case, the Board finds 
that the criteria for an initial rating greater than 30 percent 
for PTSD is not warranted for any period of time between August 
30, 2001 and September 2, 2005.  Overall, the credible lay and 
medical evidence establishes that the Veteran's PTSD was 
primarily manifested by disturbance of mood, affect, and sleep 
most consistent with occupational and social impairment resulting 
in occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks but otherwise 
generally functioning satisfactorily with routine behavior, self-
care and no significant impairment of thought process, speech, 
memory, judgment, abstract thinking, or panic attacks.

As noted above, the Veteran filed an application to reopen a 
previously denied claim of service connection for PTSD in August 
2001.  On VA Compensation and Pension (C&P) PTSD examination in 
January 2002, the Veteran reported symptomatology such as 
anxiety, stress, irritability, becoming nervous when hearing 
noises, and being sometimes suicidal but not at present.  He had 
been taking BuSpar prescribed by a private physician.  The 
Veteran drank some alcohol, but denied any other substance abuse.  
He had no legal charges pending.  He had been working as a truck 
driver for the City of Birmingham since 1994.

On mental status examination, the Veteran was cooperative and 
fully oriented.  He was casually dressed.  The Veteran described 
his mood as "don't feel good."  Affect was constricted.  Speech 
demonstrated regular rate and rhythm.  Memory was fair.  
Psychomotor function was within normal limits.  Auditory 
hallucinations were positive.  There were no visual 
hallucinations, illusions, obsessions, compulsions, looseness of 
association, flight of ideas, tangentiality, circumstantiality or 
thought blocking.  Judgment and insight were fair.  The examiner 
diagnosed PTSD of moderate severity, as represented by a GAF 
score of 60.

Overall, the January 2002 VA C&P examination report provides 
strong evidence against a rating greater than 30 percent for the 
time period prior to September 2, 2005.  In this respect, the 
Veteran reported symptomatology such as anxiety, stress, 
irritability, becoming nervous when hearing noises, and prior 
suicidal thoughts.  

However, the Veteran was working full-time without report of 
significant industrial impairment.  His mental status examination 
was significant only for impairment of mood and affect with 
report of auditory hallucinations.  Furthermore, the VA examiner 
provided opinion that the Veteran's overall impairment of 
psychological, social, and occupational functioning was no more 
than moderate in degree, as represented by a GAF score of 60.  
These factors, in totality, weigh against a rating greater than 
30 percent for PTSD.

VA clinical records in November 2004 and January 2005 noted that 
the Veteran's mood and affect appeared to be normal, providing 
more evidence against this claim.

Overall, the VA clinical records provide evidence against a 
rating greater than 30 percent for the time period prior to 
September 2, 2005.  In this respect, these clinical evaluations 
demonstrated no observable impairment of mood or affect which 
were the Veteran's primary psychiatric symptoms.

A July 2005 VA mental health consultation included the Veteran's 
report of nightmares occurring approximately one to two times per 
week, flashbacks one to two times per month, easy startle 
response, a sense of foreshortened future, night sweats with 
tremulous, and detachment.  Mental status examination was 
significant for a depressed and tense mood and report of vague 
auditory and visual hallucinations, for which the Veteran did not 
appear to be responding to internal stimuli.  Otherwise, 
grooming, eye contact, speech, thought content, and thought 
process were unremarkable.  The Veteran denied suicidal or 
homicidal ideations.  The examiner diagnosed PTSD with comorbid 
depression, and assigned a GAF score of 55.

Overall, the July 2005 VA mental health consultation report 
provides strong evidence against a rating greater than 30 percent 
for the time period prior to September 2, 2005.  In this respect, 
the Veteran demonstrated symptomatology involving sleep 
disturbance and impairment of mood and affect which are criteria 
for the 30 percent rating assigned.  

However, mental status examination found no significant deficits 
of grooming, eye contact, speech, thought content and thought 
process.  Furthermore, the Veteran's GAF score was indicative of 
overall impairment of psychological, social, and occupational 
functioning that was intermediate between moderate and serious in 
degree.  These factors, in totality, weigh against a rating 
greater than 30 percent for PTSD.

Additional evidence relevant to this time period includes the 
Veteran's VA Form 9 statement received in June 2003, wherein he 
argued his entitlement to a higher rating based upon his 
prescription of three separate psychiatric medications, early 
awakening with heavy sweats, and having impaired abstract 
thinking as well as difficulty in establishing and maintaining 
effective work and social relationships.  He further reported 
having anxiety three to four times a week, and having panic 
attacks two or three times per week.

Clearly, the Veteran is competent to describe such 
symptomatology.  However, the Veteran's allegations in this 
statement are inconsistent with his reported symptomatology to 
his VA clinicians.  In fact, the VA examiners in January 2002 and 
July 2005, who are trained to elicit all psychiatric 
symptomatology during mental status examination and interview, 
did not indicate the presence of any panic attacks at all.

In addition to this inconsistency, it is clear from this 
statement that the Veteran is parroting verbatim the language for 
the next higher 50 percent rating, e.g., "panic attacks more 
than once a week," "impaired abstract thinking" and 
"difficulty in establishing and maintaining effective work and 
social relationships."  The Veteran first voiced this particular 
language after being denied a 50 percent rating and learning of 
the criteria for that rating.  The specific language used by the 
Veteran, and the context in which this statement was received (an 
appellate argument), is not particularly persuasive or convincing 
as an actual statement of fact.  A detailed review of the 
evidence leads the Board to conclude that the Veteran's 
statements are entitled to low probative value on this issue, 
outweighed by significant post-service medical reports providing 
evidence against this claim. 

Furthermore, the Board finds that the Veteran's allegations of 
"impaired abstract thinking" and "difficulty in establishing 
and maintaining effective work and social relationships" are 
more akin to qualitative medical judgments.  The Board finds that 
the opinions of the VA examiners in January 2002 and July 2005 on 
these matters hold significantly greater weight to than the 
Veteran's own lay opinion, as these examiners have greater 
expertise and training to speak to these particular findings. 

Overall, the Board finds that the credible lay and medical 
evidence weighs against a rating greater than 30 percent for any 
time between August 30, 2001 to September 2, 2005.  The Veteran's 
allegations of "panic attacks more than once a week," 
"impaired abstract thinking" and "difficulty in establishing 
and maintaining effective work and social relationships" are not 
credible when viewed in the context of the entire evidentiary 
record.  In any event, his arguments of entitlement to a higher 
rating are greatly outweighed by the clinical findings and 
evaluations set forth by the January 2002 and July 2005 VA 
examiners. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim.  As such, the benefit of the doubt 
rule, therefore, is not for application.  Ortiz v. Principi, 274 
F. 3d. 1361, 1365 (Fed. Cir. 2001).

ii.  Time period since September 2, 2005

Applying the criteria to the facts of this case, the Board finds 
that the criteria for an initial rating greater than 50 percent 
for PTSD is not warranted for any period of time since September 
2, 2005.  Overall, the credible lay and medical evidence does not 
show that the Veteran's PTSD has resulted in occupational and 
social impairment with deficiencies in most areas, such as work, 
family relations, judgment, or thinking due to such symptoms 
suicidal ideation, obsessional rituals interfering with routine 
activities, impairment of speech, near-continuous panic or 
depression, impaired impulse control, spatial disorientation, 
neglect of personal appearance and hygiene, difficulty in 
adapting to stressful circumstances and inability to establish 
and maintain effective relationships.

The relevant medical evidence includes a June 2006 VA C&P 
examination report wherein the Veteran denied any major changes 
in his social history.  He was active in his church as a deacon, 
maintained his own money, and managed his own activities of daily 
living (ADLs).  He was primarily a loner and did not have any 
real relationships, which was consistent with his childhood 
experience.  He had stopped working in October 2005 secondary to 
left eye blindness.  However, he had reported difficulty getting 
along with his workers experiencing frustration as co-workers did 
not work as hard as he did.  The Veteran did not have any past 
psychiatric hospitalizations, but had received consistent 
psychiatric care since 2001.  He described periods of depression 
manifested by decreased mood, decreased interest, decreased 
energy, decreased concentration, and feelings of hopelessness and 
helplessness that lasted two to three weeks at a time.  He had 
nightmares which occurred one to two times per week, and 
flashbacks only if he saw war scenes on television.  The Veteran 
had occasional difficulty with exaggerated startle response, 
hypervigilance, difficulty relating to others, irritability, 
insomnia, avoidance behavior, anxiety, stress, intrusive 
memories, and headaches.

On mental status examination, the Veteran presented wearing beige 
pants with a blue stripped shirt and glasses.  He was talkative 
and polite.  The Veteran's speech was normal in tone and rate but 
slightly low on volume.  There was some mild fidgeting noted.  
With respect to mood, he reported becoming upset when talking.  
Affect was congruent.  Thought content was negative for suicidal 
or homicidal ideation, auditory or visual hallucination or 
delusions.  Thought process appeared logical and goal-directed.  
Insight and judgment appeared fair.

The VA examiner diagnosed the Veteran with chronic PTSD and major 
depressive disorder, the latter likely related to his service-
connected diabetes mellitus and nonservice-connected 
psychodynamic issues stemming from his childhood.  Overall, the 
VA examiner assigned a GAF score of 50.  It was noted that the 
Veteran's symptoms would likely worsen with his declining 
physical health and blindness, as the Veteran had difficulty 
relying upon others.  He strongly needed therapy to help resolve 
his dependency issues before it exacerbated his underlying mental 
illness and medical condition.  For those reasons, it was felt 
that the Veteran would have difficulty maintaining employment.

Overall, the June 2006 VA C&P examination report provides 
evidence against a rating greater than 50 percent for the time 
period since September 2, 2005.  On the one hand, the VA examiner 
projected that the Veteran would face future psychiatric 
difficulties with his declining health, and that the Veteran 
currently experienced recurrent episodes of depression lasting 
two to three weeks in duration as well as "occasional" 
difficulties with PTSD symptomatology such as exaggerated startle 
response, hypervigilance, difficulty relating to others, 
irritability, insomnia, avoidance behavior, anxiety, stress, 
intrusive memories and headaches.

On the other hand, the Veteran was fully self-sufficient with his 
ADLs and finances, and maintained an active social relationship 
as a church deacon.  Otherwise, the Veteran's lack of social 
relations remained a continuation of his childhood tendencies.  
The Veteran had stopped working due to nonservice-connected left 
eye blindness.  Importantly, the Veteran's mental status 
examination demonstrated some deficits in mood, affect and 
psychomotor activity, but demonstrated no significant impairment 
of hygiene, speech, thought content, thought process, insight or 
judgment.

Furthermore, the VA examiner provided opinion that the Veteran's 
overall impairment of psychological, social, and occupational 
functioning that was no more than serious in degree.  

The Board finds that these factors, in totality, weigh against a 
rating greater than 50 percent for PTSD.

Thereafter, the Veteran underwent regular mental health 
consultations in the VA clinical setting.  In July 2007, the 
Veteran endorsed symptoms such as sadness, sleep disturbance, 
fatigue, lack of energy, anhedonia, feelings of helplessness and 
hopelessness, difficulty with memory and concentration, and anger 
problems with his wife.  He described his social interaction as 
"Ok," as he was satisfied with his involvement in church and 
community.  Mental status examination was significant for 
tiredness and sadness of mood.  His insight and judgment were 
fair.  Otherwise, there were no abnormalities of appearance, eye 
contact, psychomotor activity, speech, behavior, affect, thought 
content, thought process or cognition.  The clinician offered 
diagnoses of PTSD and depression not otherwise specified (NOS), 
and assigned a GAF score of 60.

In August 2007, the Veteran reported being angry all of the time 
and characterized his social interaction as limited.  
Nonetheless, the Veteran was taking guitar lessons, and had been 
attending swing dance classes with his wife.  The Veteran's 
mental status examination showed no appreciable change, and the 
GAF score of 60 was continued.

In October 2007, the Veteran reported sleep hygiene issues as 
well as more heavy drinking over the last two months.  Again, 
mental status examination demonstrated no appreciable change.  A 
GAF score of 55 was provided.

Thereafter, the record contains VA clinical mental health 
evaluations in December 2007, February 2008, March 2008, April 
2008, May 2008, June 2008 and July 2008.  The Veteran's mental 
status examinations remained virtually unchanged except for 
slightly agitated motor with poor to fair insight in December 
2007, and poor insight and judgment in April 2008.  

Overall, the VA clinical records since the June 2006 VA C&P 
examination report provide strong evidence against a rating 
greater than 50 percent for the time period since September 2, 
2005.

On the one hand, these records demonstrate the Veteran's 
continued difficulty with impairment of mood and affect.  He had 
some impairment of judgment and insight.  There was some concern 
of his cognition in July 2008.  Furthermore, the Veteran reported 
a host of psychiatric symptoms such as being angry all the time, 
limited social interaction, sleep disturbance, fatigue, lack of 
energy, anhedonia, feelings of helplessness and hopelessness, 
difficulty with memory and concentration and anger problems with 
his wife.  

On the other hand, despite all these lay complaints, the Veteran 
himself described being involved in his church as a deacon, 
taking guitar lessons, and taking dancing lessons with his 
spouse.  His mental status examinations consistently demonstrated 
no significant impairment of appearance, eye contact, speech, 
behavior, thought content or thought process, or cognition.  

Furthermore, the VA clinicians consistently evaluated the 
Veteran's overall impairment of psychological, social, and 
occupational functioning as intermediate between moderate and 
serious in degree.

The Board further notes that a VA clinical record dated November 
2005 observed that the Veteran's mood and affect appeared to be 
normal. 

Overall, the Board finds that these factors, in totality, weigh 
against a rating greater than 50 percent for PTSD.  In fact, 
significant medical evidence and factual evidence in this record 
(as cited above) does not fully support the 50 percent 
evaluation. 

The Board has also considered a January 2006 statement from the 
Veteran requesting a higher rating for PTSD.  At that time, the 
Veteran reported an inability to sleep at night, depression, 
anxiety, a bad temper, and an inability to work.  His problems 
were affecting his home life.

Overall, the Board places greater probative weight to the 
findings of the VA examiners and clinicians than the Veteran's 
lay allegations, as these examiners have greater expertise and 
training in evaluating the nature and severity of a PTSD 
disability.

The Board further notes that the RO has deemed the Veteran's PTSD 
disability as increasing in severity on September 2, 2005.  It is 
not apparent to the Board, however, how the RO reached this 
factual determination as a statement from the Veteran on this 
date seeks to establish service connection for hypertension as 
secondary to service-connected PTSD as well as an increased 
rating for diabetic neuropathy.

The fact that the Board can understand why the RO used September 
2, 2005 as the date to increase the PTSD evaluation does not 
provide a basis to grant the 50 percent evaluation earlier than 
September 2, 2005.  On this record, the Board cannot conclude 
that the criteria for a 50 percent rating were met on this date.  
The Board will not reverse the RO's finding, but notes that it is 
not bound to accept the RO's finding that the Veteran's PTSD 
increased in severity to such an extent as to warrant a 50 
percent schedular rating as of September 2, 2005.  See McBurney 
v. Shinseki, 23 Vet. App. 136, 139-40 (2009).  The only issue 
before the Board is the proper rating before and after September 
2, 2005, wherein the Board finds that the credible lay and 
medical evidence of record does not demonstrate the Veteran's 
entitlement to any further compensation.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim.  The clinical findings and 
opinions by VA examiners greatly outweigh the Veteran's own 
opinion regarding the nature and severity of his service-
connected psychiatric disorder.  As such, the benefit of the 
doubt rule, therefore, is not for application.  Ortiz, 274 F. 3d. 
at 1365.

Diabetic neuropathy of the upper and lower extremities

Applying the criteria to the facts of this case, the Board finds 
that the criteria for separate ratings in excess of 10 percent 
for diabetic neuropathy of the upper and lower extremities have 
not been met for any time during the appeal period.  Overall, the 
credible lay and medical evidence establishes that the Veteran's 
service-connected diabetic neuropathy of the upper and lower 
extremities is manifested by subjective numbness and tingling 
sensations in each extremity absent any significant motor or 
functional abnormalities.

The Veteran filed his original service connection claim for 
diabetic neuropathy of the upper and lower extremities in June 
2004.  The record reflects that, since this time, the Veteran has 
consistently and credibly reported tingling and numbness 
sensations of his upper and lower extremities.  These sensations 
primarily occur in the hands and feet.

Notably, the Veteran also has a co-existing cervical spine 
disability with spinal cord impingement affecting his left upper 
extremity.  See Private progress note and magnetic resonance 
imaging (MRI) scan report dated November 2003; VA clinical record 
dated June 2008.  During the appeal period, he also incurred an 
injury to the left shoulder resulting in a temporary inability to 
lift his arm due to pain.  See VA clinical record dated November 
2005.

For purposes of this decision, the Board will attribute all 
symptoms of the left upper extremity to service-connected 
diabetic neuropathy other than the obvious short-term residuals 
from the November 2005 left shoulder injury.  See Mittleider, 11 
Vet. App. 181 (1998).

The Board further notes that there is medical opinion of record 
that the Veteran's neuropathy of the extremities is not caused 
and/or aggravated by his service-connected diabetes mellitus.  
See VA C&P examination reports dated May 2007 and October 2007.  
For purposes of this decision, the Board will presume that the 
Veteran's neuropathy symptoms are attributable to a service-
connected origin.  However, for the record, the Board must note 
significant evidence against the claim that all of the Veteran's 
problem is caused and/or aggravated by his service-connected 
diabetes mellitus.

The facts of these issues may be briefly summarized as the 
credible lay and medical evidence overwhelmingly establishes that 
the Veteran's diabetic neuropathy of the upper and lower 
extremities is primarily sensory in nature, and does not result 
in any significant objective motor or functional abnormalities.

For example, the Veteran's examinations in the clinical setting 
have consistently found normal strength of the extremities with, 
at best, minimal sensory changes.  See Private progress note 
dated September 8, 2004; VA clinical records dated April 14, 
2005; July 13, 2005; July 20, 2005; August 3, 2005; and August 
25, 2005.  Additionally, the Veteran's lower extremities have 
demonstrated no gait imbalance.  See VA clinical records dated 
November 16, 2004; December 1, 2004; August 25, 2005; and 
November 1, 2005.  An electromyography and nerve conduction 
velocity (EMG/NCV) study in February 2004 disclosed no 
significant abnormality.

Furthermore, the Veteran's diabetic neuropathy symptoms have been 
medically described as either "minimal" or "minor" in degree.  
See Private progress notes dated August 11, 2004; September 8, 
2004; July 13, 2005; and August 3, 2005.

In addition, a VA C&P examination in June 2006 found no motor 
abnormality of the upper or lower extremities, providing highly 
probative evidence against this claim.  Rather, there was only 
sensory loss in the upper extremities from the fingertips to 
above the wrists, and the lower extremities from the toes to the 
midfoot.  Furthermore, the VA examiner described the Veteran's 
diabetic neuropathy of the upper and lower extremities as 
resulting in mild impairment of performing chores and sports, but 
having no effect in activities such as shopping, exercise, 
recreation, traveling, feeding, bathing, dressing, toileting, 
grooming and driving.

Similarly, a VA C&P examination in June 2007 found no evidence of 
upper and/or lower extremity abnormality involving strength, 
gait, balance, temperature, color, trophic changes, ulcers, 
radial pulses, or coordination.  The positive clinical findings 
were limited to decreased sensation to light touch in the 
distribution of the median nerves as well as the distribution of 
the saphenous and peroneal nerves.

The only significant evidence in support of separate ratings in 
excess of 10 percent for the upper and lower extremities consists 
of the Veteran's statements of record.  The Veteran has primarily 
argued that a higher rating is warranted as he takes medication, 
Gabapentin and/or Cymbalta, to treat his symptoms.  However, the 
Veteran's currently assigned 10 percent rating compensate him for 
his sensory disturbances.  The Veteran has not described any 
significant functional limitations as a result of his diabetic 
neuropathy.  At times, he has denied any weakness associated with 
these disabilities.  See Private progress note dated August 4, 
4004.

Overall, the credible lay and medical evidence establishes that 
the Veteran's upper extremities are manifested by mild impairment 
of the median nerve.  Under DC 8515, this warrants a maximum 10 
percent rating for either the major or minor extremity.  

Similarly, the credible lay and medical evidence establishes that 
the Veteran's lower extremities are manifested by mild impairment 
of both the common peroneal and internal saphenous nerves.  This 
warrants a 10 percent rating for the common peroneal nerves and a 
noncompensable rating for the internal saphenous nerves, 
bilaterally.  Notably, the Board's use of DCs 8521 and 8527, 
rather than the RO's use of DC 8524, has resulted in no change to 
the Veteran's disability rating and, thus, no prejudicial effect.

Accordingly, the Board finds that the preponderance of the 
evidence is against these claims.  The clinical findings and 
opinions by VA and private examiners greatly outweigh the 
Veteran's own opinion regarding the nature and severity of his 
service-connected diabetic neuropathy of the upper and lower 
extremities.  As such, the benefit of the doubt rule, therefore, 
is not for application.  Ortiz, 274 F. 3d. at 1365.

Left ear hearing loss

Applying the criteria to the facts of this case, the Board finds 
that the criteria for a compensable rating for left ear hearing 
loss have not been met for any time during the appeal period.  
Overall, the credible lay and medical evidence establishes that 
the Veteran's service-connected left ear hearing loss is 
manifested by Level I hearing absent an exceptional pattern of 
hearing impairment.

Historically, an RO rating decision dated May 1970 granted 
service connection for left ear hearing loss, and assigned an 
initial noncompensable rating.  The Veteran is not service-
connected for right ear hearing loss.

In September 2001, the Veteran filed the current increased rating 
claim on appeal.  VA audiology examination in January 2002 
reflected the Veteran's report of hearing difficulty which 
required him to look at people when talking.  Audiometric 
examination demonstrated left ear puretone thresholds of 35, 35, 
60 and 75 decibels at 1000, 2000, 3000 and 4000 hertz, 
respectively. His non-service connected right ear showed puretone 
thresholds of 15, 10, 15 and 25 at 1000, 2000, 3000 and 4000 
hertz, respectively. He had speech discrimination scores of 92 
percent bilaterally.

The findings from the January 2002 examination, when applied to 
the rating criteria, reflect that the Veteran exhibited Level I 
hearing in his service-connected left ear, which is 
noncompensable.  In this respect, the Veteran demonstrated an 
average puretone threshold of 51 decibels with a word recognition 
score of 92 percent.  The nonservice-connected right ear 
reflected hearing loss disability under 38 C.F.R. § 3.385 based 
upon his speech discrimination score.  However, the service-
connected left ear hearing loss is less than 10 percent 
disabling.  As such, the nonservice connected right ear is 
assigned Level I hearing for rating purposes. 38 C.F.R.  
§§ 3.383(a), 4.85(f).

Additionally, the Veteran did not manifest puretone thresholds of 
55 decibels or more in each of the specified frequencies (1000, 
2000, 3000 and 4000 Hertz) in the left ear.  See 38 C.F.R. 
§ 4.86(a).  Puretone thresholds in the left ear were less than 70 
decibels at 2000 Hertz.  See 38 C.F.R. § 4.86(b).  As such, an 
exceptional pattern of hearing impairment is not shown.  

Furthermore, there was no certification that speech 
discrimination scores were not appropriate in this case.  As 
such, there is no basis for rating this case under the alternate 
criteria of 38 C.F.R. § 4.85, Table VIA.

The record next reflects that the Veteran underwent an 
audiometric examination at the University of Alabama at 
Birmingham in December 2002.  The audiometric results were not 
converted to graph form, and the speech recognition scores were 
obtained from using the W-22 format which is not consistent with 
VA criteria.  Thus, the Board may not use these results in 
evaluating this claim.  See 38 C.F.R. § 4.85(a) (for evaluation 
purposes, the controlled speech discrimination portion of the 
examination must use the Maryland CNC word list).

In June 2003, the Veteran alleged a worsening of left ear hearing 
acuity having been prescribed a hearing aid two months' previous.  
He was afforded an additional VA C&P audiology examination in 
July 2004.  At that time, audiometric examination demonstrated 
left ear puretone thresholds of 35, 35, 60 and 75 decibels at 
1000, 2000, 3000 and 4000 hertz, respectively.  He had a speech 
discrimination score of 96 percent.  His non-service connected 
right ear showed puretone thresholds of 15, 10, 20 and 30 at 
1000, 2000, 3000 and 4000 hertz, respectively.  He had speech 
discrimination score of 100 percent.

The findings from the July 2004 examination, when applied to the 
rating criteria, reflect that the Veteran exhibited Level I 
hearing in his service-connected left ear, which is 
noncompensable.  In this respect, the Veteran demonstrated an 
average puretone threshold of 51 decibels with a word recognition 
score of 96 percent.  The nonservice-connected right ear did not 
reflect hearing loss disability under 38 C.F.R. § 3.385.  As 
such, the nonservice-connected right ear is assigned Level I 
hearing for rating purposes. 38 C.F.R. §§ 3.383(a), 4.85(f).

Additionally, the Veteran did not manifest puretone thresholds of 
55 decibels or more in each of the specified frequencies (1000, 
2000, 3000 and 4000 Hertz) in the left ear.  See 38 C.F.R. 
§ 4.86(a).  Puretone thresholds in the left ear were less than 70 
decibels at 2000 Hertz.  See 38 C.F.R. § 4.86(b).  As such, an 
exceptional pattern of hearing impairment is not shown.  

Furthermore, there was no certification that speech 
discrimination scores were not appropriate in this case.  As 
such, there is no basis for rating this case under the alternate 
criteria of 38 C.F.R. § 4.85, Table VIA.

An additional VA C&P audiology examination was conducted in June 
2006.  Audiometric examination demonstrated left ear puretone 
thresholds of 25, 30, 60 and 80 decibels at 1000, 2000, 3000 and 
4000 hertz, respectively.  He had a speech discrimination score 
of 96 percent.  His non-service connected right ear showed 
puretone thresholds of 10, 5, 10 and 20 at 1000, 2000, 3000 and 
4000 hertz, respectively.  He had speech discrimination score of 
100 percent.

The findings from the June 2006 examination, when applied to the 
rating criteria, reflect that the Veteran exhibited Level I 
hearing in his service-connected left ear, which is 
noncompensable.  In this respect, the Veteran demonstrated an 
average puretone threshold of 49 decibels with a word recognition 
score of 96 percent.  The nonservice-connected right ear 
demonstrated no hearing loss per the standards of 38 C.F.R. 
§ 3.385.  As such, the nonservice-connected right ear is assigned 
Level I hearing for rating purposes. 38 C.F.R. §§ 3.383(a), 
4.85(f).

Additionally, the Veteran did not manifest puretone thresholds of 
55 decibels or more in each of the specified frequencies (1000, 
2000, 3000 and 4000 Hertz) in the left ear.  See 38 C.F.R. 
§ 4.86(a).  Puretone thresholds in the left ear were less than 70 
decibels at 2000 Hertz.  See 38 C.F.R. § 4.86(b).  As such, an 
exceptional pattern of hearing impairment is not shown.  

Furthermore, there was no certification that speech 
discrimination scores were not appropriate in this case.  As 
such, there is no basis for rating this case under the alternate 
criteria of 38 C.F.R. § 4.85, Table VIA.

The Veteran last underwent VA C&P audiology examination in June 
2007.  Audiometric examination demonstrated left ear puretone 
thresholds of 30, 35, 55 and 80 decibels at 1000, 2000, 3000 and 
4000 hertz, respectively.  He had a speech discrimination score 
of 92 percent.  His non-service connected right ear showed 
puretone thresholds of 10, 5, 5 and 25 at 1000, 2000, 3000 and 
4000 hertz, respectively.  He had speech discrimination score of 
100 percent.

The findings from the June 2007 examination, when applied to the 
rating criteria, reflect that the Veteran exhibited Level I 
hearing in his service-connected left ear, which is 
noncompensable.  In this respect, the Veteran demonstrated an 
average puretone threshold of 50 decibels with a word recognition 
score of 92 percent.  The nonservice-connected right ear 
demonstrated no hearing loss per the standards of 38 C.F.R. 
§ 3.385.  As such, the nonservice-connected right ear is assigned 
Level I hearing for rating purposes. 38 C.F.R. §§ 3.383(a), 
4.85(f).

Additionally, the Veteran did not manifest puretone thresholds of 
55 decibels or more in each of the specified frequencies (1000, 
2000, 3000 and 4000 Hertz) in the left ear.  See 38 C.F.R. 
§ 4.86(a).  Puretone thresholds in the left ear were less than 70 
decibels at 2000 Hertz.  See 38 C.F.R. § 4.86(b).  As such, an 
exceptional pattern of hearing impairment is not shown. 

Furthermore, there was no certification that speech 
discrimination scores were not appropriate in this case.  As 
such, there is no basis for rating this case under the alternate 
criteria of 38 C.F.R. § 4.85, Table VIA.

The Board acknowledges the Veteran's contention that his left ear 
hearing loss is disabling to a compensable degree.  He 
specifically argues that his need for a hearing aid demonstrates 
a compensable disability.  Notably, VA examinations are conducted 
without the use of a hearing aid and the rating criteria account 
for this aspect of disability.

In any event, the most probative evidence concerning the level of 
severity of the Veteran's left ear hearing acuity consists of the 
audiometric testing results of record.  In cases such as these, 
the Board merely applies a mechanical application of the rating 
schedule to numeric designations assigned to official audiometry 
results.  See Lendenmann, 3 Vet. App. 345 (1992).  The results of 
the audiometric testing of record provide highly probative 
evidence against this claim that outweighs the Veteran's 
statements and perceptions regarding the nature and severity of 
his service-connected left ear hearing loss.

The Board further observes that there is no indication that there 
has been a material change in the hearing loss disability since 
the last VA examination, and there is no basis for consideration 
of a "staged" rating based on the facts found.

Further, none of the evidence reflects that the Veteran's 
service-connected hearing loss affects his daily life in an 
unusual or exceptional way.  Cf. Martinak v. Nicholson, 21 Vet. 
App. 447 (2007).  Rather, a VA audiologist in June 2006 opined 
that the Veteran only demonstrated borderline normal to mild left 
ear hearing loss in the speech frequencies for which he was 
currently prescribed a hearing aid.  The hearing in the Veteran's 
nonservice-connected right ear was within normal limits.  It was 
noted that, even if the Veteran had more severe hearing, he was 
not rendered unemployable due to improvements provided by state 
of the art amplification, assistive technology, vocational 
rehabilitation and medical intervention.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim.  As such, the benefit of the doubt 
rule, therefore, is not for application.  Ortiz, 274 F. 3d. at 
1365.

Extraschedular consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the 
additional proviso that the Secretary shall from time 
to time readjust this schedule of ratings in 
accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set 
forth in this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.   The governing norm in 
these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability 
picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the 
application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  The Court stated that 
the RO or the Board must first determine whether the schedular 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability level 
and symptomatology, the assigned schedular evaluation is 
adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-
schedular rating under 3.321(b)(1) is only warranted where there 
is evidence that the disability picture presented by the Veteran 
would, in that average case, produce impairment of earning 
capacity beyond that reflected in the rating schedule or where 
evidence shows that the Veteran's service-connected disability 
affects employability in ways not contemplated by the rating 
schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned 
by a particular veteran are not considered relevant in the 
calculation of the average impairment of earning capacity for a 
disability, and contemplate that veterans receiving benefits may 
experience a greater or lesser impairment of earning capacity 
than average for their disability.  The Thun Court indicated that 
extraschedular consideration cannot be used to undo the 
approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance.  However, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
addressing referral where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board finds that the schedular evaluations assigned for the 
Veteran's PTSD, diabetic neuropathy of the upper and lower 
extremities, and left ear hearing loss reasonably describe his 
overall disability level and symptomatology.  Here, the Veteran 
does not demonstrate any aspects of these disabilities not 
contemplated by the schedular criteria.  For each of these 
disabilities, higher schedular ratings are available but have not 
been assigned as the Veteran does not meet, or nearly 
approximate, the criteria for the next higher rating.  The need 
for the use of medication to treat these disabilities, in and of 
itself, is not deemed an exceptional or unusual aspect of 
disability.  As such, there is no basis to refer this case for 
extra- schedular consideration.

Finally, the Board is aware of the recent assertions from the 
Veteran and his representative that he is unemployable as a 
result of service-connected disabilities.  A request for a TDIU, 
whether expressly raised by a claimant or reasonably raised by 
the record, is an attempt to obtain an appropriate rating for a 
disability, and is part of a claim for increased compensation.  
See Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009); Rice v. 
Shinseki, 22 Vet. App. 447 (2009).

In this case, the Veteran has multiple service-connected 
disabilities.  An October 2006 RO rating decision specifically 
denied a claim of entitlement to TDIU.  A September 2008 RO 
letter informed the Veteran that this claim was final as he 
failed to complete an appeal in a timely manner.  The Veteran did 
not dispute this determination.

In a situation such as this, where multiple service-connected 
disabilities are involved and a TDIU allegation is raised 
extremely late in the appellate process, the Board believes that 
the appropriate course of action is to refer a new TDIU claim to 
the RO appropriate action.  See In re Leventhal, 9 Vet. App. 386, 
389 (1996) (holding that TDIU is separate claim where based upon 
multiple service-connected disabilities).  Thus, the TDIU claim 
has been addressed in the Introduction section of this decision.

Skin disorder

The Veteran claims entitlement to service connection for a rash-
type skin disorder.  A review of the record reveals that, over 
the course of multiple decades, the Veteran has been treated for 
various skin disorders.  He was previously denied service 
connection for pseudofolliculitis barbae by means of a May 1970 
RO rating decision.  The RO also denied service connection for an 
unspecified skin rash in a November 1993 rating decision, and 
denied an application to reopen this claim in August 1999.  The 
diagnoses of record at that time included dermatitis and allergic 
dermatitis.  The clinical record also reflected treatment for a 
toe rash with Lamisil.

On August 30, 2001, the Veteran filed a claim of service 
connection for a "skin condition/rash" due to exposure to 
herbicides in service.  At a VA examination in June 2004, the 
Veteran appeared to allege three separate skin conditions which 
first manifested in service; pseudofolliculitis barbae, tinea 
pedis/athlete's foot, and cutaneous T-cell lymphoma (CTCL) versus 
nummular eczema.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court 
redefined the concept of what issues are encompassed in a service 
connection "claim" filed by a claimant.  In Clemons, the Court 
held that the scope of a claim must be understood from the 
viewpoint of a lay claimant who may not be required to understand 
sophisticated legal or medical distinctions, and that "the 
claimant's intent in filing a claim is paramount to construing 
its breadth."  The Court also cited the holding in Ingram v. 
Nicholson, 21 Vet. App. 232, 254 (2007), which held that VA must 
apply a "sympathetic reading" to a lay person's pleadings with 
attention focused upon the symptoms the claimant is attempting to 
service connect.

On review of the entire record, the Board is of the opinion that 
the Veteran is attempting to service connect those skin disorders 
diagnosed by the VA examiner in June 2004.  Notably, the RO 
appears to have also considered all three diagnoses as part of 
this claim.  See Supplemental Statement of the Case dated April 
2007.

As a general matter, a claim which has been denied in an 
unappealed RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c).  However, 38 U.S.C.A. § 5108 provides that if new and 
material evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the claim 
and review the former disposition of the claim. 

With respect to reopening a prior final denial, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a).  See generally 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence relied upon in reopening the claim must be 
both new and material.  Smith v. West, 12 Vet. App. 312 (1999).

In Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), the United 
States Court of Appeals for the Federal Circuit held that the 
"factual basis" of a claim for service connection is the 
Veteran's disease or injury, rather than the symptoms of that 
disease or injury.  Moreover, a properly diagnosed disease or 
injury cannot be considered on the same factual basis as a 
distinctly diagnosed disease or injury. 

As a consequence, for purposes of 38 U.S.C.A. § 7104(b), claims 
which are based upon distinctly and properly diagnosed diseases 
or injuries must be considered separate and distinct claims.  
This is to say that a claim for one diagnosed disease or injury 
cannot be prejudiced by a prior claim for a different diagnosed 
disease or injury.  Rather, the two claims must be considered 
independently because they rest on different factual bases.

Clearly, the RO previously denied a claim of service connection 
for pseudofolliculitis barbae in May 1970.  The claim was denied 
for lack of a current diagnosis.  Evidence of record since that 
decision includes opinion from a VA examiner in June 2004 that 
the Veteran currently manifests pseudofolliculitis barbae.  This, 
in conjunction with service treatment records (STRs) reflecting 
treatment for pseudofolliculitis barbae and the Veteran's 
allegations of continuity of symptomatology since service, 
clearly constitutes new and material evidence sufficient to 
reopen that particular claim.  The claim of service connection 
for pseudofolliculitis barbae, therefore, is reopened.

The Board further finds that service connection for 
pseudofolliculitis barbae is warranted.  The Veteran's STRs 
reflect his treatment for folliculitis barbae/psoriasis vulgarus 
of the face beginning in March 1967.  There was some history 
provided that such symptoms began before service, but the extent 
of that disorder is not known.  It was not noted at the time of 
his entrance into service.  See generally 38 U.S.C.A. § 1111.  
The Veteran was still experiencing problems with 
pseudofolliculitis barbae in March 1968, and was discharged in 
August 1968.

The Veteran alleges continuity of pseudofolliculitis barbae since 
service.  Clearly, the Veteran is competent to describe these 
recurrent symptoms on his facial area.  In June 2004, a VA 
examiner diagnosed the Veteran with the same skin disorder that 
he first manifested in service.  Resolving reasonable doubt in 
favor of the Veteran, the Board finds that the Veteran's 
currently diagnosed pseudofolliculitis barbae is the same skin 
disorder first manifested in service.  This claim, therefore, is 
granted.

The Board next notes that the June 2004 VA examiner identified a 
current diagnosis of tinea pedis, which has not been previously 
considered in any final RO rating decision.  Therefore, this is a 
new claim for jurisdictional purposes.  Boggs, 520 F.3d 1330 
(Fed. Cir. 2008)

The Veteran's STRs reflect his treatment for an unspecified rash 
of the feet treated with daily PHisoHex soaks followed by 
application of Vioform HC and tetracycline.  It appears that the 
Veteran had multiple return visitations, in part, for this 
disorder.  Unfortunately, further details of the symptomatology 
or actual diagnosis were not noted.

The Veteran alleges continuity of foot rash symptomatology since 
his discharge from service.  The Board finds no significant 
evidence of record discrediting this lay description although the 
Veteran's medical records first reflect treatment for a foot rash 
with Lamisil in 1999.  A June 2004 VA examiner diagnosed tinea 
pedis which first occurred while the Veteran was in Vietnam and 
was most likely acquired during his military service.  There is 
no opinion to the contrary.  Resolving reasonable doubt in favor 
of the Veteran, the Board grants service connection for tinea 
pedis.

Finally, the Veteran has alleged service connection for a 
recurrent skin rash involving his chest and legs.  This issue 
will be addressed in the remand following this decision.

CAD

The Veteran claims entitlement to service connection for CAD 
status post stent placement.  It is alleged that such disorder 
was caused and/or aggravated by service-connected diabetes 
mellitus.  In support of this assertion, the Veteran's 
representative has submitted a medical treatise document entitled 
"Coronary Artery Disease and Diabetes Mellitus" which noted 
that diabetes mellitus-associated CAD was assuming epidemic 
proportions.

Historically, the Veteran was diagnosed with ischemic heart 
disease in approximately 1997.  He first demonstrated abnormal 
glucose levels in 2004.  He was ultimately diagnosed with 
dysmetabolic syndrome/diabetes mellitus type II with high C-
peptide that same year.  Since then, the Veteran's diabetes 
mellitus has been variously treated with either diet alone or 
diet and oral medications. 

To investigate the Veteran's allegations, the Veteran was 
afforded VA C&P examination in February 2008.  The examiner 
extensively reviewed the Veteran's claims folder which revealed a 
long-standing history of hypertension, ischemic heart disease 
since 1997, multiple coronary stent placements, a more recent 
history of occlusion and stenosis of vertebral and basilar 
arteries, and fairly well-controlled diabetes mellitus diagnosed 
approximately three to four years previous.  

Overall, the examiner opined that it was less likely as not that 
the Veteran's CAD and blocked artery of the neck was caused by or 
a result of diabetes mellitus.  The examiner reasoned that the 
Veteran's diabetes mellitus was only recently diagnosed and was 
well-controlled whereas his ischemic heart disease had been 
present for over 10 years.

The record also includes a May 2007 VA C&P diabetes mellitus 
examination report wherein the examiner opined that the Veteran's 
cardiac disease was not deemed a complication of diabetes 
mellitus as CAD with stent placement preceeded the onset of 
diabetes mellitus by many years.

Overall, the Board finds that the Veteran's CAD is not shown to 
be caused and/or aggravated by service-connected diabetes 
mellitus.  Notably, the Board does not dispute potential 
relationships between diabetes mellitus and CAD as noted in the 
medical treatise document submitted by the Veteran's 
representative.  Notably, VA C&P examinations include standard 
questions to examiners on this issue, which is an explicit 
recognition by VA that such a causal relationship is possible.  

However, the probative value of the medical treatise article 
submitted by the Veteran's representative pales in comparison to 
the explained medical opinions provided by VA examiners in May 
2007 and February 2008.  In this respect, these examiners applied 
accepted medical principles to the particular facts of this case 
and found that, in the Veteran's case, there was no causal 
relationship between CAD and diabetes mellitus.  These examiners 
supported these opinions by identifying the onset of each 
disorder, which in this case demonstrated the onset of CAD many 
years prior to being diagnosed with borderline hypoglycemic 
episodes.

Thus, the Board finds that the opinions of the VA examiners in 
May 2007 and February 2008 greatly outweigh the Veteran's own 
personal opinion as well as the evidentiary value of the medical 
treatise article.  The claim of service connection for CAD as 
secondary to service-connected diabetes mellitus, therefore, is 
denied.

It is not argued, nor shown, that the Veteran's CAD and/or 
ischemic heart disease manifested in service and/or manifested to 
a compensable degree within the first postservice year.  Thus, 
service connection on a direct basis and on a presumptive basis 
as a chronic disease is not warranted.

The Board notes, however, that it has a duty to address any 
theories of causation reasonably raised by the record, whether or 
not raised by the Veteran.  The United States Court of Appeals 
for the Federal Circuit has emphasized VA has a duty to fully and 
sympathetically develop a veteran's claim to its optimum.  Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty 
requires VA to "determine all potential claims raised by the 
evidence, applying all relevant laws and regulations," Roberson 
v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of record.  
Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

The Board also observes that a service connection claim includes 
all theories under which service connection may be granted.  
Bingham v. Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005) 

The Veteran is known to have served in the Republic of Vietnam 
during the Vietnam War.  Thus, he is presumed to have been 
exposed to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).  
Effective August 31, 2010, VA published in the Federal Register a 
final rule amending 38 C.F.R. § 3.309(e) to establish a 
presumption of service connection for ischemic heart disease, 
including CAD.  75 Fed. Reg. 53,202.  Thus, presumptive service 
connection for CAD is warranted pursuant to these new provisions.  
Therefore, the claim of service connection for CAD is granted 
subject to the provisions which govern monetary awards.  See 
generally 38 U.S.C.A. § 5110.

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-
specific notice and rejecting veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
DC under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

With respect to the skin disorder claims addressed in this 
decision, the Board has granted in full the benefits being 
sought.  As such, no discussion on VCAA compliance is necessary. 

With respect to the PTSD claim, the Veteran is challenging the 
initial evaluation assigned following a grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Id. at 490-91.  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this issue has been 
satisfied.

The Veteran filed a claim for an increased rating for left ear 
hearing loss in September 2001.  The RO did not send an adequate 
pre-adjudicatory notice on this claim.  However, the Veteran was 
provided a fully content compliant VCAA notice in May 2006.  This 
letter specifically advised the Veteran to submit evidence 
showing that his hearing loss had increased in severity, and 
identified multiple forms of evidence which could serve that 
purpose.  He was further advised as to how VA determines 
disability ratings and effective dates of awards.

On review of the record, the Board finds that there has been no 
harmful prejudicial error to the Veteran regarding the left ear 
hearing loss claim due to the untimely receipt of a content 
complying VCAA notice.  Notably, the timing deficiency was cured 
with subsequent readjudications of the claim in supplemental 
statements of the cases (SSOCs) dated April 2007, June 2007 and 
November 2008.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
Furthermore, the Veteran has had more than 4 years following 
compliant VCAA notice to assist the RO in developing this claim.  
He has provided evidence and argument in support of this claim, 
and was afforded an opportunity for a Board hearing for which he 
failed to show.  

Overall, the Veteran has had a meaningful opportunity to 
participate in the processing of this claim, the notice error has 
been cured, and further remand on the basis of inadequate notice 
and/or prejudicial error would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran).  See also 
Shinseki, 129 U.S. 1696 (2009) (holding that determinations on 
the issue of harmless error must be made on a case-by-case 
basis). 

The Veteran filed claims for increased ratings for diabetic 
neuropathy of the upper and lower extremities in August 2005.  
The Veteran was provided a fully compliant, pre-adjudicatory 
generic notice on these claims in November 2005.  In this letter, 
the Veteran was advised of the types of evidence needed to 
substantiate these claims which included describing his symptoms, 
their frequency and severity, and other involvement, extension 
and additional disablement caused by his disability.  See 
Vazquez-Flores, 580 F.3d 1270 (Fed. Cir. 2009).

With respect to the claim of service connection for CAD, a pre-
adjudicatory RO letter dated November 2007 fully complied with 
the VCAA notice requirements on a secondary basis, as alleged.

As determined above, the Board has denied the Veteran's claim of 
service connection for CAD on a secondary basis, for which 
compliant VCAA notice has been received.  The Board, sua sponte, 
raised the issue of presumptive service connection for CAD based 
upon recent revisions of the law.  The Veteran was not notified 
of these regulatory changes.  However, the Board has granted this 
aspect of the claim to the full extent allowed by law.  As such, 
the Board finds that no prejudice has accrued to the Veteran in 
adjudicating and allowing the claim rather than delaying any 
potential VA compensation to the Veteran for technical compliance 
with the law.

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the Veteran's STRs, relevant VA 
clinical records, and those private medical records which the 
Veteran has both identified and authorized VA to obtain on his 
behalf.  The Board is unaware of any relevant medical and/or 
legal documents from the Social Security Administration.

The Veteran was last afforded VA examination to evaluate the 
current severity of his PTSD in June 2006, his diabetic 
neuropathy in May 2007, and his left ear hearing loss in June 
2007.  The Board, upon review of these examination reports, finds 
that all findings necessary to decide the claims were addressed.  

Notably, the June 2007 VA audiologist did not fully address the 
functional effects caused by the Veteran's left ear hearing loss.  
See generally Martinak, 21 Vet. App. 447, 455 (2007).  However, 
this issue was extensively addressed in a VA audiology 
examination conducted in June 2006.  The Board additional notes 
that the Veteran has been provided ample opportunity to provide 
evidence and/or argument on this particular issue.  

On the facts of this case, the Board finds that all of these 
examination reports are adequate for rating purposes.

The Board does note that the Veteran has submitted an audiometric 
examination report from the University of Alabama at Birmingham.  
This included an audiometric examination in unconverted graph 
form as well as the results from speech discrimination testing.  
Unless it is shown that use of speech discrimination results 
would not be appropriate in the particular circumstances of a 
case (such as language difficulties, inconsistent scores, etc., 
which have never been shown in this case), VA requires both 
audiometric puretone results and speech discrimination scores to 
evaluate a hearing loss disability.  See 38 C.F.R. § 4.85, Table 
VI.  For consistency purposes, the Maryland CNC word list must be 
used.  38 C.F.R. § 4.85(a).  The report submitted by the Veteran 
clearly demonstrates that the W-22 word list was used, which 
renders the entire examination incompatible for rating purposes.  
Thus, the Board has no duty to return this examination report to 
a VA audiologist for further interpretation.

The Board next notes that the Veteran's representative has 
recently argued that new VA examinations are required for various 
reasons.  It is alleged that the additional VA audiology 
examination is warranted based upon staleness and the passage of 
time.  It is specifically alleged that "the veteran contends 
that [his left ear hearing loss] continued to deteriorate" since 
the last examination conducted in June 2006.  

Actually, the Veteran was afforded an additional VA audiology 
examination after the June 2006 evaluation.  Since the last VA 
examination was conducted in June 2007, the Board can find no lay 
or medical evidence of record suggesting increased severity of 
left ear hearing acuity to warrant providing further examination.  
The mere passage of time, in and of itself, does not render a VA 
examination report as inadequate for rating purposes.  See 
VAOPGCPREC 11-95 (Apr. 7, 1995).

The Veteran's representative next argues that an RO "rating 
decision notification" indicates that the Veteran was scheduled 
to undergo an additional evaluation of his peripheral neuropathy 
in June 2008.  The representative appears to argue that such an 
examination was conducted and must be associated with the claims 
folder.  However, the Board finds no indication of record to 
support this argument.  

At no point since the May 2007 examination did the RO promise the 
Veteran an additional examination to evaluate his diabetic 
retinopathy.  

Additionally, there is no documentation that the RO ordered an 
additional routine examination to be conducted in June 2008.  
Rather, the record reflects that a May 2007 VA examiner provided 
opinion that the Veteran manifested peripheral neuropathy which 
was not caused or aggravated by diabetes mellitus.  This raised 
the potential issue of service connection severance which 
required further investigation.  See VA Form 21-6789 dated 
September 18, 2007.

As a result, the RO requested an addendum opinion which was 
received in October 2007.  This physician also concluded that the 
Veteran had peripheral neuropathy which was not caused or 
aggravated by diabetes mellitus.  The RO did not pursue a 
severance claim, but did place a note of file indicating that a 
complete claims folder review as well as EMG/NCV testing should 
be conducted when the next routine future examination was 
scheduled for the Veteran.  See VA Form 21-6789 dated February 
27, 2008.  

Essentially, the RO has recognized that a potential issue of 
service connection severance has been raised which must be fully 
investigated at the next opportunity.  The Board finds no 
language anywhere in the claims folder where VA created an 
expectation on the Veteran's part that VA would provide him 
additional VA examination since June 2007.  On this basis, 
therefore, the Board finds no reason to arrange an additional 
examination.

Since the last VA examination for diabetic neuropathy was 
conducted in June 2007, the Board can find no lay or medical 
evidence of record suggesting increased severity of these 
disabilities to warrant providing further examination.  See 
VAOPGCPREC 11-95 (Apr. 7, 1995).

Finally, the Board can find no lay or medical evidence of record 
suggesting that the Veteran's PTSD has increased severity to the 
extent that a higher schedular rating may still be possible.  The 
Veteran was last afforded VA C&P PTSD examination in June 2006, 
at which time he was assigned a GAF score of 50.  Since that 
time, the Veteran has reported symptoms which have been 
temporarily been better or worse to his VA clinicians.  Some of 
these counseling sessions lasted 45 minutes in duration, 
reflecting an extensive knowledge and evaluation of the Veteran's 
complaints and overall functioning.  These clinical evaluations 
included mental status examinations, and provided consistent GAF 
scores of 55 which reflect, if anything, a slight improvement in 
the Veteran's overall functioning since the last VA examination.  
On the facts of this case, the Board also finds no basis to order 
additional VA examination.

Finally, VA did obtain a medical opinion regarding the potential 
relationship between the Veteran's CAD to his service-connected 
diabetes mellitus.  The opinion received, dated February 2008, is 
based upon an accurate history as found by the Board and provides 
a rationale for the ultimate conclusion reached.  Notably, this 
conclusion was similar to another reached by a VA physician in 
May 2007.  The Board finds that this examiner provided the best 
opinion possible given the current state of medical knowledge, 
and finds that the examination report is adequate for rating 
purposes.

For the reasons expressed above, the Board finds that no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist him in the development of his claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A rating in excess of 50 percent for PTSD since September 2, 2005 
is denied.

A rating in excess of 30 percent for PTSD prior to September 2, 
2005 is denied.

A rating in excess of 10 percent for diabetic neuropathy of the 
left upper extremity is denied.

A rating in excess of 10 percent for diabetic neuropathy of the 
right upper extremity is denied.

A rating in excess of 10 percent for diabetic neuropathy of the 
left lower extremity is denied.

A rating in excess of 10 percent for diabetic neuropathy of the 
right lower extremity is denied.

A compensable rating for left ear hearing loss is denied.

The claim of service connection for pseudofolliculitis barbae is 
reopened.  To this extent, the appeal is granted.

Service connection for pseudofolliculitis barbae is granted.

Service connection for tinea pedis is granted.

Service connection for CAD and ischemic heart disease is granted, 
subject to regulations governing the award of monetary benefits.


REMAND

The Veteran alleges the onset of a recurrent rash to his chest 
and legs which first began in service.  As noted above, the RO 
previously denied service connection for an unspecified skin rash 
in a November 1993 rating decision, and denied an application to 
reopen this claim in August 1999.  The diagnoses of record at 
that time included dermatitis, allergic dermatitis and follicular 
infundibulitis.

Historically, the Veteran's STRs do not reflect lay or medical 
evidence of a rash involving his chest and legs.  A private 
examination of the skin in April 1979 was negative.  The Veteran 
was first treated for hyperpigmented, pruritic patches of the 
abdomen, chest and right tibia in March 1990, which at that time 
was assessed as follicular infundibulitis.  The Veteran was next 
treated for allergic dermatitis in September 1993, at which time 
the Veteran appears to have indicated that the skin disorder had 
been present for either 3-6 months or years (writing illegible).

In February 1994, the Veteran was seen in the VA clinical setting 
requesting to see a doctor for a "skin rash he first noticed 8 
or 9 years ago.  Rash now on chest & groin area."  However, when 
speaking to the doctor, the Veteran indicated that this rash had 
been intermittent since Vietnam with a history of treatment with 
multiple dermatologists.

In June 2004, a VA examiner diagnosed the Veteran with cutaneous 
T-cell lymphoma versus nummular eczema.  As the RO did not 
address these diagnoses in any prior final rating decision, these 
are new claims for jurisdictional purposes.  Boggs, 520 F.3d 1330 
(Fed. Cir. 2008).

Importantly, the June 2004 VA examiner indicated that a biopsy 
was required to clarify the diagnosis pertaining to the Veteran's 
chest lesions.  Given that this examiner identified a potential 
malignant skin condition, and that the criteria of 38 C.F.R. 
§ 3.309(e) list numerous specified malignancies which have been 
attributed to herbicide exposure, the Board finds that further 
examination is required to clarify the actual diagnosis of the 
Veteran's skin disorder involving his chest and legs.  Green 
v. Derwinski, 1 Vet. App. 121, 123-24 (1991) (holding that VA 
failed in its duty to assist the veteran in his claim for service 
connection for psychiatric disability when it did not follow up 
the suggestion by the examiner that a review of the veteran's 
records might help clarify diagnostic doubt and that additional 
diagnostic studies may be in order if such doubt remains).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veterans' clinical records of 
VA treatment for his rash-type skin disorder 
involving the chest and legs since October 
2008.

2.  Schedule the Veteran for appropriate 
examination to determine the actual diagnosis 
and probable etiology of the rash-type skin 
disorder involving his chest and legs.  The 
examiner should be instructed of the Board's 
finding that the credible lay and medical 
evidence establishes the onset of this skin 
disorder in the 1980's, at the earliest.  

The examiner is requested to obtain a biopsy 
diagnosis of the rash-type skin disorder 
involving the Veteran's chest and legs 
(unless such biopsy diagnosis is demonstrated 
in the clinical records since October 2008).  
Following examination and any testing deemed 
necessary and appropriate, the examiner 
should provide a diagnosis for the rash-type 
skin disorder involving his chest and legs 
and provide opinion as to whether it is at 
least as likely as not (probability of 50 
percent or greater) that such disorder is 
causally related to an event during service, 
to include the Veteran's presumed herbicide 
exposure?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less likely 
weighs against the claim.

The examiner is also requested to provide a 
rationale for any opinion expressed.  If the 
examiner finds it impossible to provide any 
requested opinion without resort to pure 
speculation, he or she should so indicate and 
provide the reason(s) why speculation is 
required.

3.  Then, readjudicate the Veteran's claims 
on appeal.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
Allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


